          Case 1:19-cv-01605-NONE-SAB Document 13 Filed 04/24/20 Page 1 of 1


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   PROFESSIONAL SOLUTIONS                              Case No. 1:19-cv-01605-NONE-SAB
     INSURANCE COMPANY,
 8                                                       ORDER VACATING APRIL 22, 2020
                    Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
 9                                                       EITHER FILE ENTRY OF DEFAULT OR
             v.                                          SHOW CAUSE WHY DEFENDANT
10                                                       COLEMAY&HOROWITT, LLC SHOULD
     JOHN M. CARDOT, et al.,                             NOT BE DISMISSED FROM THIS ACTION
11                                                       FOR FAILURE TO PROSECUTE
                    Defendants.
12                                                       (ECF No. 11)

13

14          On April 22, 2020, an order was filed requiring Plaintiff Professional Solutions Insurance

15 Company to either file a request for entry of default against Defendant Coleman & Horowitt LLP

16 or show cause why Defendant Coleman & Horowitt LLP should not be dismissed form this

17 action for failure to prosecute. On April 23, 2020, Defendant Coleman & Horowitt LLP filed an

18 answer to the complaint.

19          As Defendant Coleman & Horowitt LLP has now filed a response to the complaint, the

20 April 22, 2020 order requiring Plaintiff to either file a request for entry of default or show cause

21 why Defendant Coleman & Horowitt LLP should not be dismissed form this action for failure to

22 prosecute is HEREBY VACATED.

23
     IT IS SO ORDERED.
24

25 Dated:      April 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
